— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered February 11, 1987, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. By order dated February 27, 1989 (see, People v Sokolyansky, 147 AD2d 722), this court remitted the case to the Supreme Court, Kings County, to hear and report, after a de novo suppression hearing, on that branch of the defendant’s omnibus motion which was to suppress identification testimony, and the appeal was held in abeyance in the interim. The Supreme Court has filed its report.
Ordered that the judgment is affirmed.
The record amply supports the Supreme Court’s determination that the pretrial lineup identification procedure was proper and not unduly suggestive. Further, any in-court identification of the defendant had a sufficient independent basis (see, People v Prochilo, 41 NY2d 759; People v Nurse, 142 AD2d 738; People v Smalls, 115 AD2d 783).
We have considered the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.